Title: To Thomas Jefferson from Benjamin Stoddert, 12 March 1801
From: Stoddert, Benjamin
To: Jefferson, Thomas



Sir,
Navy Dep 12 March. 1801.

I fear you will think me too great an intruder on your attention—at a time too, when your mind must have full occupation.
In order to reduce the cost of the frames of ships, I introduced a method of getting the frames which had often been recommended, but never practised in England. There the method is to transport the logs to the ship yards, & at the ship yards to cut out of the logs, pieces for the different parts of the frame, of the size and shape required. By pursuing this practice, the live oaks of Georgia used in the three Frigates first built in this country, cost little less than four dollars per cubic foot. I thought the price of the live oak actually put into a ship, could be reduced to about a dollar & a half, by reducing in the woods, each piece of timber to the size & shape required to go into the ship, & by this means, avoiding the heavy expence of transporting first to landings in Georgia, & afterwards to ship yards great quantities of useless timber.
Thus impressed, I caused contracts to be made in Georgia for the frames of six 74 gun ships, reduced there to the moulds, & to be delivered at landings in Georgia, for three quarters of a dollar ⅌ cubic foot—& in South Carolina, for two frames on the same terms. In South Carolina the contractor has procured about two thirds of one frame, & declares his utter inability to go further in the prosecution of the contract, from the difficulty of finding timber for the most difficult pieces which remain to be obtained; but still more, from the insufficiency of the price at which he had contracted. The contractor in Georgia has nearly completed his contract, & will complete it in the present spring—but he also has constantly contended that it will be attended with his ruin, if the government does not allow him more than his contract price, & that he proceeded in his contract, in full reliance on the justice of Government to make him a further allowance.
When these contracts were made, cutting timber to the moulds in the woods, was an untried experiment in this country. I limited the Agents to give no more than three quarters of a dollar. I sincerely beleive the contractors ought to be allowed, at least one dollar—perhaps one dollar & a quarter for the frames delivered at landings in Georgia—the whole expence of getting the frames from these landings to the different building yards from Norfolk to Portsmouth in New Hampshire, will be little less than ¾ of a dollar ⅌ foot—altho freight alone will not exceed ½ of a dollar—still the expense of frames by this new method, will not much exceed one half the expense of the old mode.

Mr Miller, the contractor in Georgia, has kept an account of his whole expences, to be laid before Government at the completion of his contract. Mr. Shrubeck the South Carolina contractor has already exhibited an account of his actual expenditures, exceeding considerably the sum he receives from Government without charging any thing for timber
I always intended, with the approbation of the President to do these people justice, & meant to make that account of real expences, which should appear to be most reasonable & most correct, the rule for settling with them both.
As I shall not be in office when these transactions shall be closed, I thought it incumbent on me, to make this representation to you, Sir, & to leave it on record in the books of this office.—I cannot doubt, that the rule I had contemplated, or some other equitable rule ought to be adopted, & therefore that it will be adopted in the settlement of them.
One thing more, & I have done. I am anxious before I quit office to send officially to Mr Marbury the Navy Agent here, the letter which I do myself the honor to enclose—the reasons I have endeavored in the letter itself fully to explain, that my successor in office may also know them. My first wish is, to act with propriety—my second, to appear so to act—and I cannot reconcile myself to the idea of being instrumental to the great injury, or ruin of any person. I do not expect nor desire that you Sir, who cannot be acquainted with this subject, should shield me from any of the responsibility attached to the step I propose to take with respect to the contracts at this place in 1799—it will be sufficient for me that you know it & do not forbid it—and the only evidence I require that you do not, will be a return of the letter to me.
For month’s past applications have been made to me on the subject of these contracts. I supposed small losses only were to be sustained, & that these might arise from injudicious management on the part of the Contractors; but I have lately compared the list of prices furnished me at Philaa., with those actually given at Boston, & I find the latter for some principal pieces three times as high & in all instances greatly exceeding those of the former, & which governed the contracts here—From this & some other circumstances, I am led to suspect that the prices given me for those of Philaa, bore but little resemblance to the real truth—At all events, the contractors thought that they were getting the Philadelphia prices—they were so taught to think by the Agent, who also thought so—it is proposed that they shall receive those prices, and I beleive they could make good their claim, to those prices in a court of equity, but it is  hard for an individual to contend against the public & the public ought to do strict justice, without compulsion.
I have the honor to be with great respect Sir Yr: most obed Svt.

Ben Stoddert

